Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. The applicant asserts that neither Sheldon nor Prutchi teach applying a filter in a manner concerned with “attenuate(ing) or isolate(ing) frequencies in the response data indicative of selective capture”. However, this is found to be incorrect. In the present application, the applicant teaches in paragraph [0150] having “the first filter may instead isolate frequencies that are particularly dominant in selective capture responses. For example, and without limitation, in one implementation the first filter may be a band pass filter having a band from and including about 30Hz to and including about 60 Hz. Applying such a filter to the response generates a filtered response that is generally stronger and more pronounced (e.g., having greater amplitude) than would result from the same filter being applied to a non-selective or myocardium-only capture response”. This explicitly teaches that a band pass filter having a band from about 30Hz to and including about 60Hz would isolate the frequencies indicative of selective capture. Prutchi teaches in col 7 lines 21-60 that the filter applied to the sensed signals is a bandpass filter having a band of about 22Hz to about 60Hz or a band of about 40Hz to about 60Hz. This teaches a band of a similar/ nearly identical range to the band taught by the instant application and is therefore configured to preform the same function, and isolate the signals indicative of selective capture.
The applicant further argues, that it would not have been obvious to one of ordinary skill in the art, to have modified the teachings of Maskara by Sheldon or Prutchi, because Maskara is drawn to the use of interval-based discrimination. This reason is found to be insufficient to reject the motivation to combine the references used, because Maskara utilizes interval based discrimination, by determining intervals between stimulation pulses and sensed events, while Prutchi teaches determining intervals in the changes of impedance between applied pulses and sensed peaks in the impedances to determine if a pulse results in capture or not and further adjust the stimulation pulses based on this data (Col 12 line 22- Col 13 line 37). Both utilize sensing bio signals to determine events in response to stimulation pulses and time intervals between the pulses and the sensed events. This data is then analyzed and compared to threshold value to determine if capture occurs after a stimulation pulse is administered and adjust the pulses accordingly. It would be obvious to one of ordinary skill before the effective filling date in the art to modify Maskara by Prutchi and Sheldon as explained in the previous rejection, in order to make filter the signals and focus on and isolate the frequencies of the data input that are indicative of the selective capture, that the inventions are focused on identifying. 

Note from 12:The applicant does not amend the claims and the applicant’s arguments towards the rejection of claims 1 and 12 and therefore dependent claims 2-3 and 13 are found to be non-persuasive as explained above. The previous rejections are upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792